Name: Council Regulation (EEC) No 1276/79 of 25 June 1979 on the grant of a premium for the birth of calves during the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 161 / 18 Official Journal of the European Communities 29 . 6 . 79 COUNCIL REGULATION (EEC) No 1276/79 of 25 June 1979 on the grant of a premium for the birth of calves during the 1979/80 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas the intervention price applicable in the beef and veal sector for the 1979/80 marketing year was fixed at a level below that resulting from the imple ­ mentation of Article 6 of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organiza ­ tion of the market in beef and veal ( 3 ), as last amended by Regulation (EEC) No 425/77 (4 ) ; whereas the Member States which , during the four preceding marketing years, have applied the system of a premium for the birth of calves referred to in Article 6 of Council Regulation (EEC) No 464/75 of 27 February 1975 establishing systems of premiums for producers of bovine animals (5 ), as amended by Regula ­ tion (EEC) No 390/76 (6), and as extended by Regula ­ tion (EEC) No 620/76 ( 7), Regulation (EEC) No 871 /77 (8 ) and Regulation (EEC) No 997/78 (9), should therefore continue to grant this premium for a further period of 12 months ; Whereas this premium constitutes an intervention on the internal market within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ( 10), as last amended by Regulation (EEC) No 2788/72 ( »), HAS ADOPTED THIS REGULATION : A rticle 1 1 . Member States which apply the system of a premium for the birth of calves referred to in Regula ­ tion (EEC) No 997/78 shall continue to grant a premium for every calf born on their territory during a further period of 12 months and still alive six months after its birth . 2 . The amount of the new premium referred to in paragraph 1 shall be 42-313 ECU, payable by the Guarantee Section of the European Agricultural Guid ­ ance and Guarantee Fund . It shall be paid in a single instalment . Article 2 Detailed rules of the application of this Regulation shall be adopted according to the procedure laid down in Article 27 of Regulation (EEC) No 805/68 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the day following that on which the application of the system laid down by Article 1 of Regulation (EEC) No 997/78 ends. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE ') OJ No C 93, 9 . 4 . 1979, p. 49 . 2 ) Opinion delivered on 4 and 5 April 1979 (not yet published in the Official Journal). } ) OJ No L 148, 28 . 6 . 1968, p. 24 . &lt;) OJ No L 61 , 5 . 3 . 1977, p. 1 . s ) OJ No L 52, 28 . 2 . 1975, p. 5 . o) OJ No L 48 , 24 . 2 . 1976, p. 2 . 7) OJ No L 74, 20 . 3 . 1976, p. 1 . 8) OJ No L 106, 29 . 4 . 1977, p. 16 . 9) OI No L 130 , 18 . 5 . 1978 , p. 4 . ( 10 ) OJ No L 94, 28 . 4 . 1970, p. 13 . ( 11 ) OJ No L 295, 30 . 12 . 1972, p. 1 .